OFFICIAL CORRESPONDENCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Note
The Examiner notes that any objection and/or rejection previously set forth in the Non-Final Office Action filed 28 October 2020 (hereinafter “Non-Final Office Action”) and not repeated herein is overcome and hereby withdrawn.

Response to Amendment
The Amendments filed 28 January 2021, 08 February 2021, and 11 February 2021, respectively, have been entered. Ultimately, claims 7-10 have been canceled. As such, claims 1-6, 11, and 12 remain pending and have been examined on the merits. 
Applicant’s amendments to the specification have overcome the objections to the specification previously set forth in the Non-Final Office Action. As such, the objections to the specification have been withdrawn. The Examiner thanks Applicant for making the suggested amendments.
The amendments to the claims have overcome the objections to claims 5 and 9, respectively, previously set forth. As such, the aforesaid objections to the claims have been withdrawn. It is noted that new claim objections are set forth herein, necessitated by the amendments to the claims.
The amendments to the claims have also overcome the rejection of claim 5 under 35 U.S.C. 112(a) and the rejection of claims 1-12 under 35 U.S.C. 112(b), respectively, previously set forth. As such, the aforesaid 112(a) and 112(b) rejections have been withdrawn due to said amendments which remedy the issues. The Examiner thanks Applicant for making the suggested amendments. However, it is noted that new grounds of rejection under 35 U.S.C. 112(b) are set forth herein, necessitated by the amendments to the claims.
The amendments to the claims have also overcome each and every rejection of the claims under 35 U.S.C. 103 previously set forth in the Non-Final Office Action. As such, said 103 rejections have been withdrawn due to amendments which overcome the grounds of rejection. However, it is noted that new grounds of rejection are set forth herein, necessitated by Applicant’s amendments to the claims.

Claim Objections
Claims 1 and 3 are objected to because of the following informalities:
In claim 1, line 3, the phrase “and formed on the paper base material” constitutes awkward claim language; please amend as “a barrier layer containing cellulose fibers
In claim 1, lines 7 and 8, please amend as follows: “where the calculated spherical particle diameter is determined by laser diffraction of the dispersion, and where
In claim 1, line 15, please amend as follows in order to keep claim language consistent throughout the claim: “barrier layer is from 50% by mass to 99% by mass”
In claim 3, line 3, please amend as follows: “and cellulose fibers having a calculated spherical particle diameter of 5 µm or less are present”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. - The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-6, 11, and 12 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor regards as the invention.
Regarding claim 1, the limitation “the barrier layer being formed from a dispersion containing the cellulose fibers on the paper base material” is indefinite, as it is unclear whether the cellulose fibers are contained in the dispersion, or if the dispersion contains cellulose fibers which are part of the paper base material itself. In other words, based on the particular wording of the limitation, it is unclear whether the cellulose fibers are part of the dispersion or part of the paper base material. For examination on the merits, the Examiner is interpreting the limitation to read as “the barrier layer being formed from a dispersion containing the cellulose fibers”. In accordance with the objection to claim 1 set forth above, the Examiner is interpreting lines 3-4 of claim 1 to read as “a barrier layer containing cellulose fibers formed on the 
Further regarding claim 1, the limitations “an amount of the cellulose fibers introduced with the carboxymethyl group in the barrier layer is 50% by mass to 99% by mass, and an amount of polyvinyl alcohol and carboxymethyl cellulose in the barrier layer is from 1% by mass to 50% by mass” are indefinite, as the total weight amount to which the respective mass amounts of the cellulose fibers and the water-soluble polymers are in reference to is unclear. In other words, it is unclear whether the aforesaid mass amounts are in reference to the total weight of the barrier layer, or in reference to the total weight of only the water-soluble polymers and the cellulose fibers included in the barrier layer. As such, the scope of the metes and bounds of the claim is unclear to one of ordinary skill in the art. For examination on the merits, the Examiner is interpreting the claim 1 where the respective mass amounts of the cellulose fibers and the water-soluble polymers are relative to the total mass of the barrier layer (i.e., 100% by mass). The Examiner suggests the following language in order to overcome the indefiniteness issue: “an amount of the cellulose fibers introduced with the carboxymethyl group in the barrier layer is 50% by mass to 90% by mass relative to the total mass of the barrier layer, and an amount of polyvinyl alcohol and carboxymethyl cellulose in the barrier layer is from 1% by mass to 50% by mass relative to the total mass of the barrier layer”. 
Regarding claim 2, the limitation “wherein the cellulose fibers including fibers having a calculated spherical particle diameter of 5 µm or less are present in an amount 
Claims 2-6, 11, and 12 are rejected for being dependent upon indefinite claim 1. 
Appropriate action is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Kimura et al. (US 2013/0000513; “Kimura”) in view of Sandström et al. (US 2013/0209772; “Sandström”) and Tsuji et al. (US 2015/0027648; “Tsuji”) (all references previously cited).
Regarding claims 1-4 and 12, Kimura discloses a cellulose liquid dispersion coated on a paper base material, of which can be formed into a molded body such as, inter alia, a cup to be utilized as a container for food [Abstract; 0002, 0021, 0044, 0046, 0077]. The coating of the cellulose dispersion forms a film (on the paper base material) which exhibits flexibility while gas barrier properties are maintained [0021]. The cellulose in the dispersion is solid, in the form of fibers, particles, and non-uniform (shape) forms [0020]. Kimura is silent regarding the cellulose dispersion being coated on the inner (or outer) surface of the cup formed from the paper base material (silent regarding the specific surface). However, given that Kimura discloses that the cellulose dispersion forms a film which exhibits both flexibility and gas barrier properties, does not cause cracks upon molding [0007], and further, discloses that cellulose hardly dissolves (claim 12).
The cellulose liquid dispersion is characterized in that volume-based particle size distribution of the dispersion, as determined by laser diffraction using a SALD-7000H laser diffraction particle size analyzer manufactured by Shimadzu Corporation [0067], has two or more peaks representing particle diameters [0008, 0011, 0020] (claim 4). Specifically, the dispersion exhibits a distribution having one or more particle diameter peaks in the range of 0.01 to 1 µm, and one or more particle diameter peaks in the range of 1 to 100 µm [0011, 0023], where one of ordinary skill in the art recognizes that the particle diameters as determined via laser diffraction of the cellulose fibers in the dispersion are equivalent spherical particle diameters. Kimura teaches that having cellulose with two particle diameter peaks allows the cellulose (of different diameters) to overlap each other, so that small (diameter) cellulose fills the spaces between the large (diameter) cellulose, which maintains the balance between flexibility and gas barrier properties of the film [0021, 0023].
Furthermore, Kimura discloses that the cellulose is oxidized, and further, modified to include a carboxyl group [0020, 0024]. The oxidized cellulose fibers are then washed, added to a solvent such as water to form a dispersion, and then subject to 
Kimura is silent regarding the aforesaid calculated spherical particle diameter ranges of 0.01 to 1 µm and 1 to 100 µm, respectively (of which overlap and therefore render prima facie 
Thus, Kimura is ultimately silent regarding the cellulose fibers having a calculated spherical particle diameter of from 10 to 500.00 µm present in the dispersion in an amount of 30 vol.% or more (claim 1), is silent regarding the cellulose fibers having a calculated spherical particle diameter of 5 µm or less present in the dispersion in an amount of 1 to 70 vol.% (claim 2), and is therefore silent regarding the total amount of cellulose fibers having the aforesaid two calculated spherical particle diameter ranges defining 31 to 100 vol.% (all relative to 100 vol.% total of all cellulose fibers in the dispersion) (claim 3).
Kimura is silent regarding the cellulose liquid dispersion comprising a water-soluble polymer, specifically both of polyvinyl alcohol and carboxymethyl cellulose (claim 1); and is silent regarding the weight-based amounts of both the modified cellulose fibers (50 to 99% by mass) and the total amount of water-soluble polymers (1 to 50% by mass), respectively, each relative to the total (dry) weight of the barrier layer (claim 1).
Last, Kimura is silent regarding the modified cellulose fibers being introduced with a carboxymethyl group (noted that Kimura discloses that the cellulose fibers are modified via an oxidation reaction process to include a carboxyl group at the C6 position of the cellulose).
However, Kimura discloses two examples, specifically Example 1 and Example 2, of which utilize the above-described methods to form the oxidized cellulose dispersion [0049-0058], the only difference between Examples 1 and 2 being the amount of time the homogenization was carried out, where Example 1 was subject to ultrasonic homogenization for 15 minutes to obtain a 1% (by mass) cellulose liquid 
Sandström discloses a composition comprising (a) cellulose fibers, (b) a partially hydrolyzed vinyl acetate polymer, and (c) an anionic polymer, said composition useful for providing self-supporting films or coating layers that provide, inter alia, gas barriers to permeable substrates (upon which the compositions are coated) utilized in the food packaging industry [Abstract; 0001, 0002, 0011, 0021-0023, 0079]. Sandström teaches that the barrier film, formed from the composition, is based on a high amount of material from renewable sources, and exhibits good physical properties, especially mechanical strength, due to the presence of the partially hydrolyzed vinyl acetate polymer with the cellulose fibers [0012-0014]. The cellulose fibers are naturally sourced, including inter alia
Tsuji teaches that when a starting cellulosic material is treated in the presence of TEMPO and sodium hypochlorite, carboxyl groups are introduced into the cellulose fibers. Further, carboxymethyl groups can be introduced into the cellulose by mercerization of the starting cellulose material and subsequent reaction with monochloroacetic acid or sodium monochloroacetate [0002]. In either case, the carboxyl or carboxymethyl groups introduce a negative charge, of which allows for greater dispersion of the cellulose in solvent [0002]; the aforesaid modified cellulose fibers being referred to as anion-modified cellulose. Cellulose fibers modified to include carboxyl or carboxymethyl groups can be blended with water-soluble polymers, of which has proven useful in packaging materials [0003]. As such, Tsuji reasonably teaches that carboxylation and carboxymethylation are suitable equivalents for introducing negative charged groups into the cellulose fibers, in order to increase the dispersion capability of said fibers, where said fibers are useful in the packaging industry. Further, Tsuji explicitly discloses the carboxymethylation process parameters [0033-0037], alongside the carboxylation parameters [0038-0052], both of which are substantially identical to Applicant’s disclosed carboxylation and carboxymethylation process parameters. 
Kimura and Sandström are both directed toward the formation of gas barrier films on paper substrates, where said gas barrier films comprise cellulose fibers, and the coated paper substrates are utilized as packaging materials for food and foodstuffs.
Kimura and Tsuji are both directed toward modified cellulose fibers for use in the packaging industry, specifically, anion-modified cellulose fibers.
Sandström and Tsuji are both directed toward cellulose fiber compositions which are or can be blended with water-soluble polymers. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have included polyvinyl alcohol and carboxymethyl cellulose in the cellulose liquid dispersion of Kimura, as taught by Sandström, in order to have formed a gas barrier film (through coating of the dispersion on a paper substrate) which would have exhibited increased mechanical properties and which would have been derived largely from renewable resources. Further, it would have been obvious to have utilized the amounts of cellulose fibers, polyvinyl alcohol, and carboxymethyl cellulose taught by Sandström, in the cellulose liquid dispersion of Kimura, as said amounts would have been recognized for providing and/or associated with the aforesaid mechanical properties and/or because said amounts would have been recognized in the art as suitable for forming cellulose fiber-based gas barrier films on paper substrates utilized for food packaging (see MPEP 2144.07).
It also would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have utilized a carboxymethylation process for modification of the cellulose fibers, as taught by Tsuji, in place of carboxylation (in other words, to have utilized cellulose fibers introduced with a carboxymethyl group rather than a carboxyl group), as carboxymethylation would have been recognized as a suitable equivalent to carboxylation for forming anion-modified cellulose fibers for dispersion coating of paper base materials (see MPEP 2144.06(II)). Additionally or alternatively
The cellulose liquid dispersion coated on the paper base material, and thus the paper base material and cup formed therefrom of modified Kimura would have comprised all of the features set forth above, and would have further comprised polyvinyl alcohol and carboxymethyl cellulose present in the dispersion which is coated on the paper base material, and thus, present in the barrier film formed thereon. The amount (dry weight) of the cellulose fibers (in the barrier layer) would have been from 36.4 to 72.8 wt.%, and the amount (dry weight) of the polyvinyl alcohol and the carboxymethyl cellulose water soluble polymers (b +c, in the barrier layer) would have been from 27.2 to 63.6 wt.%, both relative to the total dry weight of the barrier layer, where the aforesaid respective ranges overlap and therefore render prima facie obvious the claimed ranges of 50 to 99% by mass and 1 to 50% by mass, respectively (see MPEP 2144.05(I)). Furthermore, the cellulose fibers would have been modified as set forth above to have carboxymethyl groups rather than carboxyl groups. 
Applicant’s specification discloses a substantially identical process to that of modified Kimura (as set forth above) in forming the disclosed cellulose liquid dispersion which is coated on the paper base material. Specifically, the specification discloses the cellulose fibers are sourced from natural origin, including wood pulp [0031], where the fibers are treated with a carboxymethylating agent, sodium monochloroacetate (same as disclosed by Tsuji, modified Kimura), to obtain cellulose fibers having carboxymethyl groups [0035, 0036, 0067, 0108-0111]. The two particle diameter ranges are explicitly related to both the gas barrier property and bending resistance (i.e., flexibility) of the barrier layer [0045]. The specification discloses that after the fibers are modified, the two volume-based particle diameter peaks of the cellulose liquid dispersion (i.e., less 
Given that the liquid cellulose dispersion of modified Kimura, set forth above, is substantially identical to Applicant’s claimed and disclosed cellulose dispersion in terms of the cellulose fiber source being of natural origin, including wood pulp; the carboxymethyl group modification of the cellulose fibers, including the method and compounds utilized; the presence and amounts (dry weight) of the polyvinyl alcohol and carboxymethyl cellulose water-soluble polymers, and thus also the amount (dry weight) of modified cellulose, respectively, in the barrier film, all based on total dry weight of the barrier film formed from the dispersion; the use of an ultrasonic or high-pressure homogenizer to modify the fibers to have a bi-modal particle size distribution as determined by laser diffraction of the dispersion (said dispersion being 1 wt.% modified cellulose fibers in water in both Kimura and Applicant’s specification) using a SALD-7000H laser diffraction particle size analyzer; and given that both the cellulose liquid dispersions (Kimura and Applicant’s) exhibit multiple particle diameter peaks, where the particle diameter peaks of Kimura Examples 1 and 2, set forth above, are within the claimed particle diameter ranges of 5 µm or less and 10.0 to 500.0 µm, in the absence of factually supported objective evidence to the contrary, there is a reasonable expectation that the cellulose liquid dispersion of modified Kimura would have inherently exhibited an integrated value of 30 vol.% or more for carboxymethyl group-modified cellulose fibers having a calculated spherical particle diameter of from 10.0 to 500.0 µm, as well as an integrated value of 1 to 70 vol.% for carboxymethyl group-modified 
It is noted that where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established (see MPEP 2112(V) and 2112.01(I)).
In addition to, or in the alternative of the grounds of rejection set forth above under 35 U.S.C. 103, of which are based on an inherency rationale, it is noted that modified Kimura discloses that one can control the homogenization method and parameters, as well as the solvent medium utilized to disperse the modified cellulose fibers, in order to obtain particular particle sizes and distributions, including bimodal distributions, in order to form a film of the cellulose fibers which exhibits both a gas barrier property and flexibility due to the bi-modal distribution (small diameter fibers fill gaps in large diameter fibers). While Kimura does not explicitly disclose the modified cellulose fibers having a calculated spherical particle diameter of from 10 to 500.00 µm present in the dispersion in an amount of 30 vol.% or more, the modified cellulose fibers having a calculated spherical particle diameter of 5 µm or less present in the dispersion in an amount of 1 to 70 vol.%, and thus the total amount of modified cellulose fibers having the aforesaid two calculated spherical particle diameter ranges defining 31 to 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have varied at least one or more of the solvent of the dispersion (Kimura discloses water, methanol, ethanol, and isopropyl alcohol, including combinations thereof [0012, 0037, 0043]), the method of homogenization of the fibers (to create a bi-modal distribution [0039, 0040]), and (to have increased or decreased) the homogenization time and/or step-wise frequency (Kimura discloses ‘partially and extremely’ divide oxidized cellulose, as well as explicit homogenization time variation within Examples 1 and 2 [0040, 0041, 0057, 0058]), in order to have attained a volume-based bi-modal particle size distribution having an optimal property or balance between properties, said properties including gas barrier resistance (i.e., low oxygen transmission rate) and flexibility [0018], based on the intended end use of the film (e.g., coating on paper cup) [0044]; where said volume-based bi-modal particle size distribution would have necessarily (through routine optimization of the above variables) comprised an integrated value of 30 vol.% or more for modified cellulose fibers having a calculated spherical particle diameter of from 10.0 to 500.0 µm, as well as an integrated value of 1 to 70 vol.% for modified cellulose fibers having a calculated spherical particle 
Regarding claim 5, in light of the inherency rationale as set forth above in paragraphs 21-39, as supported by MPEP 2112(V) and 2112.01(I), that is, given all the substantially identical features of the composition/method of modified Kimura relative to Applicant’s claimed and disclosed barrier paper and method of forming (as set forth above), in the absence of factually supported objective evidence to the contrary, there is a reasonable expectation that the paper base material of modified Kimura would have exhibited an oxygen transmission rate within the claimed range of 6.8 to 50 cc/m2·day according to JIS K5600-5-1, as claimed, thereby meeting the limitations of claim 5. 

Claim 6 is rejected under 35 U.S.C. 103 is being unpatentable over Kimura in view of Sandström and Tsuji as applied to claim 1 above, further in view of Heiskanen et al. (US 2013/0004748; “Heiskanen”) (previously cited).
Regarding claim 6, modified Kimura discloses the cellulose liquid dispersion coated on a paper base material, set forth above in the rejection of claim 1 under 35 U.S.C. 103.
Kimura is silent regarding the dry mass coating amount of the cellulose liquid dispersion which forms the barrier film on the paper base material.
Heiskanen discloses forming thin barrier layers on the surface of fiber-based substrates to improve the barrier properties thereof, through deposition of nanofibers on said surface, said barrier layers/substrates applicable in the packaging art [Abstract; 0002, 0003, 0010, 0014, 0015, 0025]. The nanofibers are, inter alia, sodium carboxymethyl cellulose (CMC), where the fibers are in dispersion [0022, 0023]. The film properties can be tailored to provide a barrier against a number of materials, including liquids, vapors, and gases [0028]. The fiber-based substrate is preferably a paper or board, but may also be non-woven or textile materials [0047]. Heiskanen teaches that the amount of fibers added to the surface of the fiber-based substrate varies based on certain parameters, including surface roughness. Heiskanen teaches that the barrier layer has a dry weight of 0.1 to 20 g/m2, and preferably, if the surface is rough (i.e., paper based substrates), that the dry weight is from 2 to 20 g/m2 [0019, 0037].
Kimura and Heiskanen are both directed toward the formation of gas barrier films on paper base materials, where said gas barrier films comprise fibrous cellulose, where the aforesaid coated materials are utilized in the packaging sector.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have coated the cellulose liquid dispersion of modified Kimura on the paper base material so as to form a gas barrier film having a dry weight of 0.1 to 20 g/m2, as taught by Heiskanen, in order to form said film having the desired degree of (gas) barrier performance, where one of ordinary skill in the art recognizes that higher dry weight comprises more fibrous material and thus less gaps between fibers. Additionally or alternatively, it would have been obvious to have done so as the 
Additionally or alternatively, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have coated the cellulose liquid dispersion of modified Kimura on the paper base material so as to form a gas barrier film having a dry weight of 0.1 to 20 g/m2, as taught by Heiskanen, as said dry weight range would have been recognized within the art as a suitable dry weight coating amount for cellulose fiber-based gas barrier films on paper base substrates (see MPEP 2144.07).
The cellulose liquid dispersion coated on the paper base material of modified Kimura would have comprised all of the features set forth above, and would have further comprised the cellulose liquid dispersion being coated on the paper base material to a dry weight of 0.1 to 20 g/m2, thereby meeting the limitations of claim 6.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Kimura in view of Sandström and Tsuji as applied to claim 1 above, and further in view of Attal et al. (US 2010/0279113; “Attal”) (previously cited).
Regarding claim 11
Kimura is silent regarding a basis weight of the paper base material.
Attal discloses a coated article comprising a substrate comprising cellulosic materials, and at least one or more coating layers thereon, said coating which forms the layers comprising a dispersion of polymeric material which forms a gas, or water/vapor   barrier [Abstract; 0002, 0003, 0005, 0034]. The substrate is preferably paper and/or paperboard [0125]. Attal teaches that typical basis weight for paper substrates formed into paper cups having gas barrier film coated thereon is from 10 to 525 g/m2 (gsm, grams per square meter) [0125, 0173]. 
Kimura and Attal are both directed toward forming gas barrier films on paper substrates, of which are then formed into articles including cups.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have utilized a paper base material having a basis weight of from 10 to 525 g/m2, as taught by Attal, as the paper base material of Kimura, as said paper base material, defined by the basis weight, would have been recognized in the art as suitable for forming paper cups having gas barrier films coated thereon (see MPEP 2144.07).
The cellulose liquid dispersion coated on the paper base material and formed into a paper cup of modified Kimura would have comprised all of the features set forth above, where the paper base material would have exhibited a basis weight of from 10 to 525 g/m2, of which overlaps and therefore renders prima facie obvious the claimed range of 400 g/m2 or less (see MPEP 2144.05(I)). 


Response to Arguments
Applicant’s arguments, see Remarks filed 28 January 2021, page 6, with respect to the objections to the specification previously set forth in the Non-Final Office Action, have been fully considered and are found persuasive (see Response to Amendment section set forth above). 
Applicant’s arguments, see Remarks filed 28 January 2021, page 7, with respect to the objections to the claims previously set forth in the Non-Final Office Action, as well as with respect to the rejection(s) of the claims under 35 U.S.C. 112(a) and 112(b), respectively, have been fully considered and are found persuasive (see Response to Amendment section set forth above).
Applicant’s arguments, see Remarks filed 28 January 2021, pages 8 and 9, with respect to the rejection(s) of the claims under 35 U.S.C. 103 over Kimura; over Kimura in view of Heiskanen; over Kimura in view of Sandström; over Kimura in view of Sandström, further in view of Tsuji; and over Kimura in view of Attal, respectively, all previously set forth in the Non-Final Office Action, have been fully considered and are found persuasive. The Examiner agrees that the previous grounds of rejection set forth under 35 U.S.C. 103 did not teach the presence of both water soluble polymers including polyvinyl alcohol and carboxymethyl cellulose in the liquid cellulose fiber dispersion of modified Kimura. As such, the aforesaid 103 rejections have been withdrawn. However, it is noted that new grounds of rejection are set forth herein under 35 U.S.C. 103, said new grounds necessitated by Applicant’s amendments to the claims.
The Examiner notes that the Remarks filed 08 February 2021 and 11 February 2021, respectively, both of which are directed toward (notification of) the entry of supplemental claim amendments, upon which the instant examination has been based, have been fully considered by the Examiner. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office Action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Michael C. Romanowski whose telephone number is (571) 270-1387. The Examiner can normally be reached on M-F, 09:30-17:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Aaron Austin can be reached on (571) 272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published 



/MCR/Examiner, Art Unit 1782                                                                                                                                                                                                        
/LEE E SANDERSON/Primary Examiner, Art Unit 1782